Exhibit 10.26




 
SECOND AMENDMENT TO LOAN AGREEMENT
 

  This Second Amendment to Loan Agreement (this "Second Amendment") is made this
15th day of August, 2013, by and among METROPOLITAN LIFE INSURANCE COMPANY, a
New York corporation ("Lender"), and ORM TIMBER  OPERATING COMPANY II, LLC, a
Delaware limited liability company ("Borrower") with reference to the following
recitals of fact:  

 
A.           Lender and Borrower are parties to that certain  Loan Agreement
dated as of September 1, 2010 as amended by that certain First Amendment to Loan
Agreement dated February 7, 2011 (as amended, the "2010 Loan Agreement"). The
Loan Agreement was executed in connection with a loan (the "2010 Loan") made by
Lender to Borrower evidenced
by,  among  other  things,  that  certain  Promissory  Note  in
the  original  principal  amount  of$11,000,000 (the "Note"). The 2010 Loan is
secured by certain Deeds of Trust (as defined in the 2010 Loan Agreement)
encumbering certain timberlands and related assets situated in Lewis County,
Washington and Clackamas and Marion Counties, Oregon. Capitalized terms used but
not defined or modified herein shall have the meanings given in the 2010 Loan
Agreement.


B.           Borrower has requested that Lender make an additional loan to
Borrower in the principal amount of $14,000,000 (the "Additional Loan") to
be  evidenced by, among other things, a Promissory Note in the principal amount
of $14,000,000 (the "Additional Note") and secured by the lien of the Deeds of
Trust and the other Loan Documents.


C.           Subject to the terms and conditions set forth herein, Lender has
agreed to make the Additional Loan to Borrower pursuant to that certain Term
Sheet/Loan Application dated June 21, 2013 (the "Application"), which Additional
Loan shall be secured as provided herein and in the other Loan Documents. The
Additional Loan will also be guaranteed by ORM Timber Fund  II, Inc. (the
"Guarantor").


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:
 
1.          Status of Existing Loan. Borrower acknowledges for the benefit of
Lender that the Note, the 2010 Loan Agreement, the Deeds of Trust and the other
Loan Documents all comprise valid and binding obligations enforceable in
accordance with their respective terms, and that Borrower has no offset or
defense against the indebtedness evidenced by the Note or any of the obligations
set forth in the Loan Documents.
 

       2.    Definitions and References. All references in the 2010 Loan
Agreement to the following terms are hereby amended, as of the date hereof , as
set forth below:   

 
(a)          the term "Deeds of Trust" is hereby modified to mean the Deeds of
Trust, each as amended by the applicable First Amendment to Deed of Trust (the
"Amendments to Deeds of Trust") executed by Borrower and Lender as of even date
herewith;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          the term "Guaranty" is hereby modified to mean the Guaranty as
amended and reaffirmed by Guarantor as of even date herewith;
 
(c)          the term "Loan" is hereby modified to mean the 2010 Loan anq the
Additional Loan, collectively;
 
(d)           the term "Loan Agreemenf ' is hereby modified to mean the 2010
Loan Agreement as amended hereby;
 
(e)          the term "Loan Documents" is hereby modified to mean the 2010 Loan
Agreement, as amended by this Second Amendment, the Note, the Additional Note,
the Deeds of Trust (as amended by the Amendments to Deeds of Trust, as defined
herein), the Assignment of Timber Contracts, the Environmental Indemnity
Agreement, the Guaranty Agreement, as amended and reaffirmed, the documents
listed under Sections 1.5 and 6.1 of the 2010 Loan Agreement, and any and all
other agreements, instruments and documents, including, without limitation,
mortgages, security agreements, assignments, pledges, powers of attorney,
consents, and all other written agreements heretofore, now or hereafter executed
by Borrower in favor of Lender or in respect to the transactions contemplated by
the 2010 Loan Agreement (as amended by this Second Amendment), in each case  as
may be amended from time to time and as reaffirmed in connection with the
Additional Loan;
 
(f)          the terms "Note" and "Notes" are hereby amended to mean the Note
and the Additional Note, collectively, or either the 2010 Note or the Additional
Note, as the context requires; and


(g)          the term "Permitted Encumbrances" shall include those items
disclosed as additional exceptions in the Modification Endorsements (defined
below) accepted by Lender.
 
3.          Amendment to Loan to Value Ratio. Effective following the 2013
Closing Date, the first sentence of Section 5.4.2 of the 2010 Loan Agreement is
hereby modified to read as follows:
 
"Borrower shall not at any time cause or permit the Loan to Value Ratio to
exceed Fifty Percent (50%), and any such non-compliance shall be a Default
hereunder, and any such Default which is not restored to compliance by a
prepayment of principal made as required under the terms of Section 5.4.4 below,
shall constitute an Event of Default hereunder."

 
4.           Partial Releases. Sections 4.8.3 and 4.8.4 of the 2010 Loan
Agreement are hereby amended and superseded in their entirety by the following:


"4.8.3 Lender will, in its sole and absolute  discretion, calculate a reasonable
payment (the "Release Price") for such partial release and communicate same to
Borrower. The Release Price shall be paid by Borrower to Lender for application
to prepayment of principal of the Note. Any such prepayment shall be treated in
the same manner as any other prepayment and shall be subject to prepayment
premium in the same manner as any other prepayment.


 
2

--------------------------------------------------------------------------------

 
 
4.8.4           Any request by Borrower shall be accompanied by an LTV
calculation by Borrower in accordance with Section 5.4 on a pro forma basis as
if the partial release requested had been granted, and any partial release shall
be subject to verification by Lender of such pro forma LTV in accordance with
Section 5.4 and shall be otherwise acceptable to Lender. No partial release
shall be permitted which may cause any non-compliance with Section 5.4 below as
determined with respect to such pro forma LTV by Lender in the exercise of its
sole judgment based upon the most recent appraisal or appraisal update approved
by Lender, adjusted for any previous releases, removals, growth, any other
matters since such date and the best information then available to Lender. The
following terms shall apply to any partial release request:


4.8.4.1            At any time that the LTV is 40% or less, Borrower may obtain
partial releases for any portion of the Timberlands, without the payment of a
Release Price (although Borrower shall be responsible for all costs and expenses
incurred by Lender in reviewing and processing such partial release as set forth
in Section 4.8.9), as long as the LTV does not exceed 40% before and after the
partial release, as adjusted for any previous partial releases, and as
determined by Lender, and subject to compliance with all other subsections of
this Section 4.8.


4.8.4.2            At any time that the LTV is greater than 40% but less than
50%, Borrower shall have the right to obtain partial releases for a portion or
portions of the Timberlands, without the payment of a Release Price (although
Borrower shall be responsible for all costs and expenses incurred by Lender in
reviewing and processing such partial release as set forth in Section 4.8.9), as
long as the LTV after each partial release shall be equal to or less than the
LTV whi.ch existed immediately prior thereto, as determined by Lender in its
sole discretion based upon the most recently accepted Appraisal, and subject to
compliance with all subsections of this Section 4.8.
 
4.8.4.3             In the event Borrower shall request a partial release under
clause 4.8.4.2 above and the LTV test included in clause 4.8.4.2 would not be
met, Borrower may make a prepayment of principal under the terms of the Note in
an amount determined by Lender which shall, at the least, be sufficient to cause
the LTV tests included in clause 4.8.4.2 to be met once such prepayments have
been applied. Any such prepayments shall be subject to prepayment premium, if
any, as set forth in the Note, in the same manner as any other prepayment."
 
        5.          Representations and Warranties. Borrower hereby restates and reaffirms all of thecovenants, representations and warranties set forth in the 2010 Loan Agreement, as 
if  made as ofthe date of this Second Amendment, except to the extent of and as modified by the following updated Schedules attached hereto and incorporated herein 
(the "Updated Schedules"):
   
         Schedule 2.3
         Schedule 2.6.1.A
         Schedule 2.6.2
 
Furthermore, Borrower hereby makes the following representations, warranties and
covenants to Lender, it being hereby acknowledged by Borrower that Lender is
relying upon
such representations, warranties and covenants as a material inducement to
Lender's execution hereof:
 
 
3

--------------------------------------------------------------------------------

 


(a)          Borrower has the power and authority to enter into this Second
Amendment and all other agreements contemplated hereby, and to do all acts and
things as are required or contemplated hereunder to be done, observed and
performed by Borrower.
 
(b)          The execution and delivery of this Second Amendment and all other
agreements to be executed by Borrower and contemplated hereby, and Borrower's
performance hereunder and thereunder, do not and will not require the consent or
approval of any governmental authority, nor be in contravention of or in
conflict with any certificate of incorporation, certificate of organization,
bylaws, limited liability company agreement or other formation documents, or the
provisions of any statute, or any judgment, order, or indenture, instrument,
agreement, or undertaking, to which Borrower is a party or by which Borrower or
its assets or properties are or may become bound.
 
(c)          Borrower is, as of the date hereof, and shall be as of the date
hereof, in full compliance with all covenants, agreements and obligations of
Borrower as set forth in the 2010 Loan Agreement, the Note, the Security
Documents (as defined in the 2010 Loan. Agreement), this Second Amendment and
the other Loan Documents, and no Event of Default exists thereunder or
hereunder, and no event or circumstance exists which with the passage of time or
the giving of notice, or both, would constitute an Event of Default thereunder.


(d)          Borrower has duly performed all of its obligations under the 2010
Loan Agreement and the other Loan Documents.
 
(e)          This Second Amendment constitutes the legal, valid and binding
obligations of Borrower enforceable in accordance with its terms, and the
execution and delivery of this Second Amendment does not contravene, result in a
breach of, or constitute a default under any deed of trust, loan agreement,
indenture or other contract or agreement to which Borrower is bound, nor would
such execution and delivery constitute such a default with the passage of time
or the giving of notice, or both.
 
(f)          Borrower has thoroughly read and reviewed the terms and provisions
of this Second Amendment and is familiar with same, and Borrower has entered
into this Second Amendment voluntarily, without duress or undue influence of any
kind, and with the advice and representation of legal counsel which it has
selected.
 
6.           Closing. The closing of the Additional Loan (the "2013 Closing") is
scheduled to be held in a manner acceptable to Lender on or before August 16,
2013 (the "2013 Closing Date"). Notwithstanding any other provision of this
Second Amendment or any other Loan Documents, and without affecting in any
manner the rights of Lender under the other sections of this Second Amendment,
it is understood and agreed that Lender's obligation to fund the Additional Loan
is subject to fulfillment of the terms and conditions of the Application,
Lender's closing checklist and other terms and conditions established by Lender,
and that Lender shall have no obligation to fund the Additional Loan if any
Default or Event of Default shall exist at such time and unless and until the
following conditions have been satisfied, all in fonn and substance satisfactory
to Lender and their special counsel:


 
4

--------------------------------------------------------------------------------

 
 
(a)          Documentation.  Lender shall have received the following documents,
each to be in fonn and substance satisfactory to Lender:
 
i.            The original Additional Note, duly executed by Borrower, and the
Consent and Reaffinnation Agreement duly executed by the Guarantor (the
"Consent and Reaffirmation of Guaranty");
 
ii.          Multiple original counterparts  of each of the Amendments  to Deeds
of Trust required in connection with the Additional Loan, with evidence that the
Amendments to Deeds of Trust intended to be recorded have been duly recorded, or
that arrangements satisfactory to Lender have been made for such recordation, in
each office where such recordation is necessary;
 
   iii.           A solvency certificate of Borrower and Guarantor;
 
iv.          Original written opinions of counsel covering the State of Delaware
and each State in which any part of the Timberlands is located in fonn and
substance satisfactory to the Lender with respect to the transactions
contemplated by this Second Amendment, including, without limitation, the
enforceability of the Loan Documents executed by the Borrower and Guarantor.
 
v.           Certificates of a duly authorized officer or manager of each
Borrower and Guarantor certifying (i) that attached thereto is a true and
complete copy of the Certificate of Formation and Operating Agreement, or
Articles oflncorporation and Bylaws, as applicable, and all other organizational
documents of such entity, as amended to the date of such certification,
(ii) that attached thereto are true and complete copies of consents executed and
delivered by the officers and manager of each Borrower and Guarantor authorizing
the execution, delivery and performance of this Second Amendment and the other
Loan Documents to which such entity is a party, (iii) that attached thereto is a
true and complete copy of the organizational documents of manager, as amended to
the date of such certification, and (iv) as to the incumbency, authority and
genuineness of the signature of each officer of Borrower executing this Second
Amendment or any of the other Loan Documents to which Borrower or Guarantor is a
party, and such other authority documents as may be requested by Lender;
 
vi.          Good standing certificates (or the equivalent) for Borrower,
Guarantor and the manager of Borrower, issued by the appropriate official of
each jurisdiction where the conduct of Borrower's and Guarantor's business
activities or the ownership of its Properties necessitates qualification;
 
 
5

--------------------------------------------------------------------------------

 
 
 vii.            Such modification endorsements to the Title Policy (the
"Modification Endorsements"), in form and substance satisfactory to the Lender,
as Lender may require, insuring the continuing validity and first priority of
the lien and effect of the each of the Deeds of Trust (as amended by the
Amendments to Deeds of Trust), subject only to such exceptions to and exclusions
from coverage as may be acceptable to the Lender. In addition, the Lender shall
have received copies of all instruments and other matters affecting title to the
Property encumbered by the Deeds of Trust to the extent shown as exceptions to
coverage under the Modification Endorsements and not previously approved as
exceptions in the Title Policy. Ingress and egress to the Timberlands shall be
by public road or deeded right of way easement included as part of the mortgaged
property and  insured  under  the  Title  Policy,  except  as  disclosed  on
Schedule 2.6.2, as updated and attached hereto. All premiums, charges, fees,
costs and expenses of the title insurer or related to the Modification
Endorsements shall be paid in full by Borrower;

 
viii.    Duplicate original counterparts of this Second Amendment, duly executed
by all parties;
 
ix.           The Updated Schedules to the Loan Agreement;
 
x.            Environmental   Questionnaire;
 
xi.           Such other documents, instruments and agreements as are required
by the Application or as the Lender shall reasonably request in connection with
the foregoing matters, including without limitation, updates, revisions or
supplements to previously delivered information or documents where necessary to
make such previously delivered information or documents true, complete and
accurate;
 
xii.              a certificate signed by a duly authorized officer of Borrower
dated as of the 2013 Closing Date, stating the Borrower and any Affiliate of
Borrower is in compliance with all of the terms and provisions set forth in the
Loan Agreement, as amended hereby; and
 
xm. a Reaffirmation of  Assignment  and  Subordination  of  Management Agreement
duly executed by the Project Manager with respect to the Management Agreement of
the Timberlands.
 
(b)           Other Conditions.  The following conditions shall have been and at
the time of the 2013 Closing shall continue to be satisfied, to the satisfaction
of Lender:
 
i.             No Event of Default shall have occurred;
 
ii.            Borrower shall have furnished to Lender on or before the date of
the 2013 Closing, copies of any appraisals, valuations, timber inventory cruises
or the like, and all environmental reports, in each case as required under the
Loan Agreement or the Application;
 
iii.           The Loan to Value Ratio shall not exceed forty percent (40%);
 
iv.           No action, proceeding, investigation, regulation or legislation
shall have been instituted, proposed or, to the knowledge of Borrower,
threatened in writing before any court, governmental agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of the Loan
Agreement (as amended hereby) or the consummation of the transactions
contemplated thereby, or which is related to or arises out of the Loan Agreement
or the  consummation  of  the  transactions contemplated  thereby,  and  which,
 in  Lender's  sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Second Amendment;
 
 
6

--------------------------------------------------------------------------------

 


v.           The Additional Note shall on the 2013 Closing Date qualify as a
legal investment
for  Lender  under  applicable  insurance  law  including,  without  limitation,
Section 1045 of the New York Insurance Law (without regard to any "basket" or
"leeway" provisions), and such acquisition shall not subject Lender .to any
penalty or other onerous condition in or pursuant to any such law or regulation,
and Lender shall have received such evidence as Lender may request to establish
compliance with this condition;
 
vi.          Borrower shall have good and marketable fee simple title to the
Timberlands, subject to no Liens except the Permitted Encumbrances, and Borrower
shall have full power and authority to assign, lease, transfer, pledge and
mortgage the Collateral;
 
vii.         the warranties and representations of each of Borrower, Guarantor
and Project Manager contained herein and in the other Loan Documents shall be
true and correct;
 
vm.        the  organizational   documents  of  Borrower  and  Guarantor  shall  be
acceptable in form and substance to Lender; and
 
ix.          All conditions to the closing of the 2010 Loan as provided  in the
2010 Loan Agreement (other than the conditions in Sections 6.2.1 and 6.2.3),
shall remain satisfied, and all proceedings taken in connection with the
Additional Loan and the other transactions contemplated hereby and by the other
Loan Documents and all documents and papers relating thereto shall be
satisfactory to Lender and its special counsel. Lender and its special counsel
shall have received copies of such documents and papers as they may reasonably
request in connection therewith, all in form and substance satisfactory to
Lender and its special counsel.
 
7.          Borrower's   Notice   Address.     Borrower's Notice address in
Section 8.9 is modified to read:
 
 
c/o Olympic Resource Management LLC
19950 Seventh Avenue NE, Suite 200

 
Poulsbo, Washington 98370
Attention: Thomas M. Ringo
Email:  tringo@orminc.com

 
8.          Legal Fees and Expenses. The Parties shall pay, or cause to be paid,
upon request all costs and expenses incurred by Lender or incident to the
preparation, execution and recordation, as required, of all agreements,
instruments and other documents, in connection with the consummation of the
transaction contemplated hereby, including, but not limited to, recording fees,
title insurance policy or endorsement premiums or other charges of the title
company, and reasonable fees and expenses of legal counsel to Lender.
 
9.          Waivers.                Any waiver herein by Lender shall not waive,
affect or diminish any right of the Lender to hereafter demand strict compliance
and performance by any of the Parties of all of the
terms,  conditions  and  covenants  of the  Loan  Agreement  and the other Loan
Documents upon each and every subsequent date when compliance is required. Any
waiver herein by Lender shall not suspend, waive or affect any Event of Default
by any of the Parties under the Loan Agreement, the Note, the Security
Documents, or the other Loan Documents, whether such other Event of Default is
prior or subsequent thereto. Any waiver herein by Lender is made in reliance
upon, and is strictly subject to, the full performance by each of the Parties of
the terms and conditions of this Second Amendment.
 
 
7

--------------------------------------------------------------------------------

 


10.          Default  and Remedies.  Any default by any of the Parties in the
performance of their respective obligations herein contained or any inaccuracy
in the representations and warranties made by any of the Parties shall
constitute an Event of Default under the terms of the Loan Agreement, Note,
Security Documents and other Loan Documents and shall entitle Lender to exercise
all of its rights and remedies set forth in the Loan Agreement, Note and other
Loan Documents.
 
11.          Relationship   of   Parties. The  relationship  between   Borrower  and  Lender   is
limited to that of debtor and creditor. The provisions in any Loan Document
for  compliance with financial covenants and delivery of financial statements
are intended solely for the benefit of Lender to protect its interests as Lender
in assuring payments of interest, and repayment of principal, and nothing
contained in this Second Amendment, the 2010 Loan Agreement or the other Loan
Documents, shall be construed as (i) permitting or obligating  Lender to act as
a financial or business advisor or consultant to Borrower, (ii) permitting or
obligating Lender to control Borrower or conduct Borrower's operations,
(iii) creating any fiduciary obligation on the part of Lender to Borrower, or
(iv) creating any partnership,  tenancy-in-common, joint tenancy, joint venture,
co-ownership, agency or other relationship  between the parties other than as
debtor and creditor. Lender shall not in any way be responsible or liable for
the debts, losses, obligations or duties  of  Borrower  with  respect  to  the
Collateral or otherwise. All obligations to pay real property or other taxes,
assessments,  insurance premiums and all· other fees and charges arising from
the ownership, operation, use  and occupancy of the Collateral and to perform
obligations under all agreements and contracts relating to the Collateral shall
be the sole responsibility of Borrower.
 
12.          No Defenses. Counterclaims or Rights of Offset, Release of
Lender. As a material inducement to Lender to enter . into this Second
Amendment, each of the Parties hereby acknowledges, admits, and agrees that, as
of the date hereof, Lender has satisfied and performed its covenants and
obligations under each of the Loan Documents, and that no action or failure to
act by or on behalf of Lender has or will give rise to any cause of action or
other claim against Lender for breach of any of the Loan Documents or otherwise,
and there exist no rights of offset, defense, counterclaim, claim, or objection
in favor of any or all of them against Lender with respect to the Loan, the
Collateral, and the Note or any of the other Loan Documents, or alternatively,
that any and all such right of offset, defense, counterclaim, claim, or
objection which any of the Parties may have or claim, of any nature whatsoever,
whether known or unknown, is hereby expressly and irrevocably waived and
released. With respect to that period from the beginning of time until the date
of full execution and delivery hereof, each of the Parties hereby releases and
forever discharges Lender, its directors, officers, employees, administrators,
subsidiaries, affiliates, attorneys, agents, successors, and assigns from any
and all rights, claims, demands, actions, causes of action, suits, proceedings,
agreements, contracts,
 
 
8

--------------------------------------------------------------------------------

 
 
 
judgments, damages, debts, costs, expenses, promises, agreements, duties,
liabilities, or obligations, whether in law or in equity, known or unknown,
choate or inchoate, which any of the Parties has had, now has, or hereafter may
have, arising under or in any manner relating to, whether directly or
indirectly, the Loan, the Collateral and the Note or any of the other Loan
Documents, or any transactions contemplated by this Second Amendment, but only
with respect to that period from the beginning of time until the date of full
execution and delivery hereof; The foregoing release is intended to be, and is,
a full, complete and general release in favor of Lender with respect to all
claims, demands, actions, causes of action and other matters described therein,
including specifically, without limitation, any claims, demands or causes of
action based upon allegations of breach of fiduciary duty, breach of any alleged
duty of fair dealing in good faith, economic coercion, usury, or any other
theory, cause of action, occurrence, matter or thing which might result in
liability upon Lender arising or occurring on or before the date hereof. Each of
the Parties understands and agrees that the foregoing general release is in
consideration for the agreements of Lender contained herein arid that the
Parties will receive no further consideration for such release.

 
13.          Ratification; Continued Force and Effect.  This Second Amendment is
only a modification of the Loan Agreement, Note, and other Loan Documents and is
not intended to, and shall not be construed to, effect a novation of the Loan
Agreement, Note or other Loan Documents, and, except as expressly set forth
herein, all of the representations, covenants, terms. and conditions of the Loan
Agreement, Note and other Loan Documents (which are incorporated herein) and the
collateral security provided thereby, are not being modified, amended,
cancelled, terminated, released, satisfied, superseded or otherwise invalidated
hereby in any manner and shall remain in full force and effect. In the event of
any conflict between the terms of this Second Amendment and the terms of any of
the Loan Documents, the terms of this Second Amendment shall control. Each of
the Parties hereby ratifies and confirms the Loan Documents as modified hereby,
and acknowledges and agrees that the Loan Documents as modified hereby are
enforceable against the Parties and against the Collateral described therein in
accordance with their respective terms. The Parties acknowledge and agree that
the Collateral shall remain in all respects subject to the liens, charges and
encumbrances of the Deeds of Trust and the other Loan Documents and the
conveyances of title effected thereby, and nothing herein contained, and nothing
done pursuant hereto or in connection herewith shall affect or be construed to
affect the liens, charges or encumbrances or conveyances effected thereby or the
priority thereof over other liens, charges, encumbrances or conveyances, or to
release or affect the liability of any party or parties whomsoever may now, or
hereafter be, liable on account of the Obligations.
 



14.          Governing Law. This Second Amendment shall be governed by, and
construed and enforced in accordance with, the law of the State of Washington
and the Federal laws of the United States of America in force therein, and as
further set forth in Section 9.6 of Loan Agreement.
 
15.          Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.


 
9

--------------------------------------------------------------------------------

 
 
16.          Construction. Whenever the context hereof so requires, reference to
the singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to  mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.
 
17.          Severability. If any clause or provision of this Second Amendment
is or should ever be held to be illegal, invalid or unenforceable under any
present or future law applicable to the terms hereof, then and in that event, it
is the intention of the parties hereto that the remainder of this Second
Amendment shall not be affected thereby, and that in lieu of each such clause or
provision of this Second Amendment that is illegal, invalid or unenforceable,
such clause or provision shall be judicially construed and interpreted to be as
similar in substance and content to such illegal, invalid or unenforceable
clause or provision, as . the context thereof would reasonably suggest, so as to
thereafter be legal, valid and enforceable.
 
18.          Entire Agreement. THIS SECOND AMENDMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES .HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO. THE PROVISIONS OF THIS SECOND AMENDMENT MAY BE AMENDED OR WAIVED
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE PARTIES TO SUCH
DOCUMJ;:NTS.
 
19.          WAIVER   OF   TRIAL   BY   JURY.  TO  THE  EXTENT  PERMITTED   BY
APPLICABLE LAW, THE PARTIES AND LENDER WAIVE TRIAL BY JURY IN  ANY PROCEEDING
RELATING TO THE LOAN AGREEMENT OR  ANY OF THE  OTHER DOCUMENTS RELATING TO THE
LOAN AND AGREE THAT NO SUCH ACTION WITH RESPECT TO WHICH A JURY TRIAL HAS BEEN
WAIVED SHALL BE SOUGHT TO BE CONSOLIDATED WITH ANY OTHER ACTION WITH RESPECT
TO  WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.
 
20.          Miscellaneous.
 
     (a)          From time to time, Borrower and Guarantor shall execute or
procure and deliver to Lender such other and further documents and instruments
evidencing, securing or pertaining to the Loan or the Loan Documents as shall be
reasonably requested by Lender so as to evidence or effect the terms and
provisions hereof.
 
     (b)         This Second Amendment may  be executed in any number of
identical counterparts, each of which shall be deemed to be an original, and all
of which shall collectively constitute a single agreement, fully binding upon
and enforceable against the parties hereto.


 
10

--------------------------------------------------------------------------------

 
 
(c)          This Second Amendment shall be binding upon Borrower and Guarantor,
and the successors and assigns of Borrower and Guarantor, and shall be binding
upon and inure to the benefit of the Lender, its successors and assigns,
including any subsequent holder of the Note.
 
(d)          Borrower and Lender hereby agree that all references in the Loan
Agreement to Loan Documents shall include this Second Amendment.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON  LAW.

 
[signatures follow  on next page]


 
 
11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.
 

            LENDER:   METROPOLITAN LIFE INSURANCE     COMPANY, a New York
corporation                
 
By:
      Printed Name: W. Kirk Purvis     Title:   Director          

 
 

          BORROWER:  ORM TIMBER OPERATING  COMPANY II, LLC, a     Delaware
limited liability company             Olympic Resource Management LLC, a      
Washington limited liability company       Its Manager                  
 
By:
graphic [thomasringo_signature.jpg]        P · ted Name:  Thomas M. Ringo      
Title: CFO, VP. Treas. and Secretary          



CONSENT OF GUARANTOR
 


The undersigned, ORM TIMBER FUND II, INC., a Delaware corporation ("Guarantor"),
is the Guarantor of the Loan pursuant to that certain Guaranty dated as of
September 1, 2010, as amended and reaffirmed as of the date hereof (the
"Guaranty"). Guarantor hereby consents to the terms and provisions of the
foregoing Second Amendment to Loan Agreement and the related adjustments to the
Loan Documents and agrees that its obligations under the Guaranty remain
unmodified and in full force and effect with respect to the Loan Agreement as so
amended. Guarantor hereby reaffirms the terms and obligations arising under the
Guaranty as of the date hereof.
 

GUARANTOR:    ORM TIMBER FUND II, INC.,     a Delaware corporation            
By:  Olympic Resource Management LLC,        Its Manager          
Date
 
By: graphic [davidnunes_signature.jpg]              David L. Nunes             
President and CEO          

 
 
12

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.3
 


OWNERSIDP OF BORROWER, SUBSIDIARIES, OFFICERS OF
BORROWER AND STATUTORY AGENTS IN EACH STATE
 
Ownership of Borrower:
Direct ownership of Borrower is as follows:
    98.8% owned by ORM Timber Fund II, Inc. ("Guarantor")
   I .2% owned by Olympic Resource Management LLC ("Olympic") and Olympic is the
member-manager of the LLC
Direct ownership of Guarantor is as follows:
   100% · owned  by  26  common  stock  investors,  one  of which  is
Pope  Resources,  A
    Delaware Limited Partnership ("Pope Resources") that owns 19.3% of Guarantor
   There are approximately 125 preferred non-voting stock investors in Guarantor
Direct ownership of Olympic is as follows:
    100% owned by ORM, Inc., a Washington corporation, that is in tum owned 100%
by
    Pope Resources Pope MOP,  Inc., the managing  general partner  of Pope
Resources  and
    has a profit­ sharing interest only in Olympic
 
Subsidiaries of Borrower (100% owned):
 
Tillamook Log Company LLC, a Delaware limited liability company

 
Officers of Borrower:
David L. Nunes, President & Chief Executive Officer of Olympic
Thomas M. Ringo, Vice President, Chief Financial Officer, Treasurer & Secretary
of Olympic
 
Officers of Guarantor:
David L. Nunes, President
Thomas M. Ringo, Treasurer & Secretary
 
Officers of Pro ject Manager:
David L. Nunes, President & Chief Executive Officer
Thomas M. Ringo, Vice President, Chief Financial Officer, Treasurer & Secretary

 
Statutory Agents for Service of Process:
 
Washington:
 
 
 
Oregon:
Olympic Resource Management LLC
19950 Seventh Avenue NE, Suite 200
Poulsbo, Washington 98370
 
National Registered Agent, Inc.
388 State Street, Suite 420
Salem, Oregon 97301

 
 
13

--------------------------------------------------------------------------------

 


SCHEDULE  2.6.lA
 
TIMBER VOLUMES
 
 



 Appraisal Summary Report                                           
 Pr<!porly                        OwMr   stmlll   Available  
Yr.1!11.      Cr. Yr.     stuid.Typo    L.S.   OWi Cir All
PiilptrUei       Tlmbcr FUnd II                            ·Mlsol   Mfscl  
Bubl'lm:l          Mortgage             MetUle Olllatml                 LAND:  
          Timberland: 19,036.3           Non-limbered: 2,846.6           Grand
Total: 21,882.9          

 

             
PRE-Merchonloble:
Net Acres
         
.Clearcut
835.7
         
0- 4
l,194.2
         
5-9
1,288.6
         
10-14
1,297.1
         
15-19
5S4.0
         
20-24
2;997.t
         
25-i
1,272.5
         
30-34
1,419.8
         
Total  Pre-Merch Acres
IOJl9.I
                       
S\JB.Merchantoble llmber: Aj:c 35-44
               
l2t
S.tl
Cbl_pnsaw·
'i>)jp..,od
Total MBF
Dout-nr
 
.)243',7
3;785.3
2;793.5
l,485.8·
35,618.6
HeDllocl;
 
691;2
l.39.2
.J;l80.3
1,06U
4;384J!
Cedar
 
    ·.o
2;
·53,J
26.3
85.1
·Ofh.·con.
 
36.6
185.5
240.3
138.4
650:2
Rt<IAliier
 
o;"
·9.1.4
359;9.
·415..8
867.8
OUi•HiKI.
 
1.8
4.7
1441!
163.9'
314:9
SUS.Merchantable Timber: Age 35-44
 
2 034.0
,SIU
4;771.8
3,298.3
4i;92:;7
 
Ams
12+
S.11
chlpns
riil,.,..i
Tolal MDF
Dona;nr
 
8.919.4
11,s61.1
S,789_9.
2.583.I
59,260.0
HeiDlo<k
 
3,580;8
4,736.2
3,215.5
3,105.7
14,638.2
Cedar
 
SS.1
94.0
SS.I
84.6
319.4
Qtll.Con.
 
·568.o
1,033.S
572.3
661.6
2.83S.4
Rt<l.Alller
 
63
363.9
l,013.6
548.4
1,932.2
  OllJ, llwd.     46.S    .165.1     289.4    116.3   617.9
                                                                            
Total Mor<h MBF
 
3,867
13,236.7
17,961..1
10,965,8
7,099.7
79,603.1
.GRAND TOTALMBF
 
15,270.8
23,469.l
15,737.6
10,398.1
Ui,525.8

 
 
14

--------------------------------------------------------------------------------

 
 

Appraisal Summary Report                                            
 Property                         O\fner  stmlll   Available  
Yr.1!11.      Cr. Yr.     stuid.Typo    L.S.   OWi Cir
Copper Creel(Tlmbcr    Fund n                            ·Mlsol   Mfscl  
SubParcel    
Morli"ll•
           
MeWre Collal<ral
                LAND:  Gross Acres           Timberland: 11.l!IO.l          
Non-limbered: 1;376.9           Grand Total: u,767,o                        

 
PRE-Merchonloble:
Net Acres
         
.Clearcut
    6464
         
0- 4
    761.7
         
5-9
    6Q0.S
         
10-14
    61:3
         
15-19
    9.9:1
         
20-24
    114:0
         
25-i
    5923
         
30-34
    790.4
         
Total  Pre-Merch Acres
    3,666:1
                       
SUS.Merchantable Timber: Age 35-44
              Acres 
l2+
11-11
Chipnsaw
Pulpllllod
Total MBF
Dout-nr
 
978.0
2,560.3
2,025.3
l,018.0
33,911.0
HemlOCK
 
481A
l,153.0
979.2
820.3
3,436.0
Cedar
 
    4.0
1.2
53.3
25.0
85.4
·Ofh.·con.
 
8>0
185.1
240.3
138.4
649.3
Red Alder
 
0.7
44.7
217.6
265.0
527.9
OU.Hwd
 
0.0
0.0
89.7
96.0
185.3
T9lal Sul>M.rdh MBF
 
1:si>01
3,945.7
3,605.5
2,373.2
3g794.9
             
Mercb111table11n1ber:  Age 45+
Acres
12+
8-U
<;.1iJP11SOW
l'Ulj!...00
TolalMDF
Dona;nr
 
8,746'8
11,'.383.9
s;m.8
Z;S f§. 6
s8,648.9
HeiDlo<k
 
3,079.3
4,367.3
2,841.3
2,913.1
13;200.9
Cedar
 
30.1
85:9
7U
84.6
278.6
Qtll.Con.
 
S.68.0
1,03.S
572.3
661.6
2,1!3S.4
Red Alder
 
63
107:9
499.7
3)9.8'
9SP
 OllJ, llwd.        0.0     26.2     61.1.     28.1     115.S
                                        
Total Mor<h MBF
 
3,674
IZ.:430-5
17,004.6
9,?li.3
6,546.9
76,0JJ.I
.GRAND TOTALMBF
 
13,990,6
20,950.3
13,;nu
81920.2
114 rs0

 
 
15

--------------------------------------------------------------------------------

 
 

Appraisal Summary Report                                            
 Property                         Owner Stand#   Available  Pm:el
Yr.1!11.      Cr. Yr.     slind Type    L.S.   OWi Cir RllTe Lal<o    Timber
Fund ll                           Misc!   Ml.a  SubParcel    
MetUle Cot111tral
                              LAND:  Gross Acres           Timberland:
7,646.1
          Non-limbered:
1;469.8
                        Grand Total:
9;m;9
                       

 
J'RE.MCl<huntable:
Net Acres
 
Cearcut
189.3
0- 4
43H
5.9
687.8
JO ·14
1;235.9
15 • 19
454.9
20 .24
2,883,0
25 -29
680.2
JO •.J
689A
Tota!:t'rC:.Mer< Acrei
7,l.J
 
!iJJ8.'Mqcbunlal/le 1J!Dber: Age JS.H:
   
Acr.ts
·12+
HI
Cldpnsaw.
l'ulP,-1
tlitllMBF·
'IJOufllr
 
256.1
1,2.25.0
168.1
457,9.
.2.101.6
Hemlcidi
 
2!3c8
286;2
201.1
247.7
94U
(:odor·
 
M
o:o
o.o
0.4
0.4
·OUJ. Con.
 
t:S
0.0
0.0
o.o
IS
Red Alder
 
o.o
46.7
142.3
150.S
339.8
Otll.HIKI.
 
1.8
4.7
54.8
68.4
129,6
Total Sub-Morch MBF
2W
47J.9
1,562.5
1,166.J
925.1
4,127.8
 
Mcrc11untable Thnbcr: Age 4S+
           
Acr
12•
8-11
Chlpnnw
Pulp'llOOd
Tolid MBF
D01Ji·Dr
232.6
183.9
131.J
63.S
611.1
Hemlock
501.6
368.9
3143
192.5
1,4373
Cedar
25.6
8.2
1.0
o.o
40.8
Rc<IAldor
o.o
6.0
SU ,\>
2op
978.4
·Qlll•.HWd.
46•.5
139.S
228.3
jlS.2
502..S
Totid MerQI MBF                               !!IJ
 
806.3
956A
l,lS4.5
55i.8
J,570.0
'GRAND TOTALMBF
1,280.2
2,51U
2:420.8
1,4?7.9
7,697.8

 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.6.2
 
NONACCESS TO TIMBERLANDS
 
The following portions of the Riffe Lake Block:
 
Parcel A:
 
South half of the Northwest quarter; the Southwest quarter; the West half of the
Southeast quarter of Section 4;
All of Section 8, except the Southeast quarter; All of Section 9;
 
All of Section 17, all in Township 11 North, Range 5 East, W.M., County of
Lewis, State of Washington.

 
Parcel  B:
 
 
Northeast quarter of the Southwest quarter and the Southeast quarter of the
Northwest quarter, Section 32, Township 12 North, Range 4 East, W.M., County of
Lewis, State of Washington. EXCEPT that portion described as follows:  Beginning
at the Northwest comer of said Southeast quarter of the Northwest quarter;·

Thence South 88°10'29" East 1,333.79 feet;
Thence South 1°22'58" West 971.98 feet;
Thence North 52°14'46" West 1,656.44 feet to the point of beginning.
 
 
17